Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/820508, filed on 3/16/2020 in which claims1-25 are presented for examination.
Status of Claims
	Claims 1-25 are pending, of which claims 1, 8, 15, 22, and 23 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Priority
Applicant’s claim for benefit of priority based on KR10-201400141205 filed on10/17/2014 is acknowledged by the examiner.
IDS
References cited in the IDS filed on 3/16/2020 have been considered by the examiner.
Allowable Subject Matter
Claim 23 is allowed.
Claims 9-12, 16-19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if 101 rejection on claim is overcome.
Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.
Claims 1 and 22 recite “A computer program product comprising a computer-readable storage medium…” The claim is non-statutory because it defines software which does not fall in any of the four statutory categories of subject matter. In order to fall under a statutory category of subject matter, the claim has to be a process, machine, manufacture or composition of matter. When functional descriptive material is recorded on a non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. While “functional descriptive material” may be claimed as a statutory product (i.e., a non-transitory computer-readable storage medium in order to make the claim statutory. Page 25 of Specification of the instant application does not limit the computer-readable storage medium to a non-transitory one. For example, “transmission media such as Internet transmission media” is not non-transitory computer-readable storage medium.
Claims 2-7 is dependent on claim 1 and inherits deficiency of claim 1. The computer program product comprising computer-readable storage medium include transmission media according to the specification para. [0148]-[0149] and does not exclude signal per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guedalia et al. (US 2014/0244834 A1) hereinafter Guedalia.
As to claim 1, Guedalia teaches a computer program product comprising a computer-readable storage medium having a computer program which, when executed by at least one processor of 5 an electronic device, causes the electronic device to:
access a server using an identifier of a first user (see para. [0118], [0095] and Fig. 2);
display on a screen of the electronic device a list of Internet of Things (loT) apparatuses associated with the first user  (see para. [0007], [0039] and [0040]);
receive a selection of an loT apparatus among the displayed list of loT apparatuses (see para. [0095]);
display on the screen of the electronic device a list of groups associated with the first user (see para. [0094]);
receive a selection of a group among the displayed list of groups (see para. [0094]-[0095]; and
apply authorization for controlling the selected loT apparatus to a user in the selected group (see para. [0127]-[0128], [0130], [0131]).
Claims 8, 15, 23 include similar limitations as claim 1 and thus are rejected under the same rationale. 

As to claim 6, in view of claim 1, Guedalia teaches wherein the loT apparatus isregistered as an apparatus of the first user in the server (see para. [0094]-[0095], [0127]-[0128], [0130]-[0131]).
As to claim 7, in view of claim 1, Guedalia teaches wherein the loT apparatus is registered as an apparatus of the first user based on a direct interaction with a physical interface of the loT apparatus (see para. [0094]-[0095], [0127]-[0128], [0130]-[0131]).
Claims 13, 14, 20, 21, 24 includes limitations similar to above claims and are rejected under the same rationale as claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497